Citation Nr: 1740143	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 13-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for depressive disorder.

2. Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression and/or posttraumatic stress disorder (PTSD), to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1991 to August 1991, June 1992 to August 1992, and June 1993 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction has since been transferred to the Winston-Salem, North Carolina RO.

The Board has modified the Veteran's claim to encompass all psychiatric disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"). 

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in May 2016. He did not attend. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2016).


FINDINGS OF FACT

1. A March 2006 Board decision denied service connection for depressive disorder based on a lack of diagnosis; the Veteran did not appeal the decision.

2. Evidence submitted by the Veteran and received in November 2010 is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim. 

3.. The Veteran does not have a current diagnosis for a chronic acquired psychiatric disorder that is related to his active military service or that is caused or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for depressive disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right knee disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained. Additionally, in September 2014, the Veteran was afforded a VA examination in response to his claim. Therefore, the Board finds that the evidence currently of record is sufficient to decide the claim.

Furthermore, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria & Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, in order to establish direct service connection, three elements must be established. These elements are: (1) the existence of a present diagnosed disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO initially denied service connection for chronic depression in an August 2002 rating decision. The Veteran appealed that decision, and that claim came before the Board in March 2006. The Board denied service connection for depression based on the lack of a current diagnosis. The Board noted that the Veteran's file contained no records for medical treatment of any kind since military service, and no records of any mental health treatment in service. The Veteran did not appeal.

In October 2010, the Veteran submitted a petition to reopen his claim for service connection for depression. He also submitted a private doctor's report describing the Veteran as chronically depressed, Axis I Dysthymia, dated March 14, 1994. In the March 2011 rating decision, the RO in pertinent part confirmed and continued the previous denial of service connection for chronic depression. The Veteran filed a timely notice of disagreement in March 2012 wherein he described his disability as PTSD and asked for a medical examination.  A statement of the case was issued in June 2013 continuing the denial of service connection, and reframed the issue as an acquired psychiatric disorder to include depression and PTSD. Then, the Veteran's representative submitted a statement and framed the issue as service connection for an acquired psychiatric disorder to include depression and PTSD as a result of the service connected disability of plica syndrome, right knee. In September 2014, the Veteran was afforded a VA psychological examination. In November 2014, the RO issued a supplemental statement of the case, with the issue framed as secondary service connection, using the language from the Veteran's representative. The RO denied service connection on a secondary basis.

In the Veteran's substantive appeal in February 2015, he wrote that, "My claim for depression was denied because the VA believed my depression to be caused by my service related plicha band syndrome. I felt I clearly stated that my depression was caused by my service in the USMCR and is clearly diagnosed ... before evidence of plicha band syndrome was discovered and therefore not caused by the injury but by military service." 

As an initial matter, the Board finds that the Veteran's submission of the 1994 medical report is both new and material as it relates to previously unestablished elements necessary to grant entitlement to service connection for depression. Accordingly, reopening the claim for service connection for depression is warranted.

As noted above, for a successful claim for service connection, the evidence must show a current diagnosis of the claimed disability, an in-service incurrence of the disability, and a nexus-a medical opinion linking the current diagnosis with the in-service incurrence.

Here, all three elements are missing for a grant of service connection for a chronic acquired psychiatric disorder.

The Board is aware of the holding in the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes. However, the Board finds the present case distinguishable from Romanowsky. 

The Board notes that since March 2005, the Veteran's medical treatment records have consistently noted his chronic depression as past medical history. Additionally, a June 2005 treatment record noted the past medical history of chronic depression and further noted that the Veteran was "followed by a therapist up until April 2004." The medical records since the Veteran filed to reopen his claim consistently report the Veteran's depression as past medical history and note no current or acute depression. Similarly, in an August 2013 primary care annual examination note, the examiner recorded the Veteran's medical history as chronic depression, and under his review of the Veteran's psychological status, wrote "see medical history, no acute depression." In a May 2014 psychology note, the examiner assessed the Veteran as calm, with "no significant depression/anxiety noted." In a May 2014 assessment as part of admission to a VA alcohol detox program, the Veteran completed a Geriatric Depression Scale which scored him as mildly depressed; there was no diagnosis of depression noted.

In the September 2014 VA psychological examination, the examiner opined that the Veteran has no mental disorder diagnosis, either for depression or for PTSD. The examiner wrote that he repeatedly asked the Veteran if he felt down or depressed, "and he said no each time." As to a claim for PTSD, the examiner questioned the Veteran as to his stressor and the Veteran said, "boot camp was traumatic because he felt picked on for poor performance repeatedly." The VA examiner opined that this stressor was not adequate to support a diagnosis of PTSD.

In assessing whether the Veteran's claimed depression or PTSD should be service-connected, the examiner concluded that as to a claim for depression, the Veteran denied current symptoms of depression and anxiety, and therefore there is no diagnosis of a current psychiatric disability. As to a claim for PTSD, the Veteran stated that his military service in general had a negative impact on him but was unable to specify the nature of this negative impact. The examiner concluded that the stated stressor was not adequate to support a diagnosis of PTSD.

As to a claim for secondary service connection relating to his service-connected right knee, the Veteran affirmed his prior statement that the plica syndrome has not been responsible for any of his mental health problems. The VA examiner concluded that the Veteran's claimed psychiatric disorder is less likely than not proximately due to or the result of the Veteran's service-connected knee disability. 

The Board observes that the Veteran last had a diagnosis and treatment for depression in April 2004, six years prior to the reopening of the claim currently on appeal. The Board finds this diagnosis too remote to support the requirement for a current disability.  In the absence of proof of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), see also Romanowsky.

The Board also notes that the Veteran's file contains service treatment records from each of his periods of active duty service. These records document several visits to military medical providers for the right knee injury, athlete's foot, colds, and a wrist injury. The Board observes that there are no treatment notes or documentation of the Veteran complaining of depression or any other mental health issues during his periods of active duty service. 

In sum, there is no current diagnosis of chronic depression or PTSD, and no in-service incurrence of any mental health issue. Additionally, there is no medical opinion linking the Veteran's service, or his service-connected knee disability, with any mental health diagnosis.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a chronic acquired psychiatric disorder, to include depression and PTSD, both on a direct basis and as secondary to the service-connected right knee disability; and therefore the claim must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

New and material evidence having been presented, reopening of the claim for service connection for depressive disorder is granted.

Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


